Exhibit 10.21

NOTE

 

$25,000,000.00    January 24, 2019

FOR VALUE RECEIVED, STRATEGIC STORAGE TRUST II, INC., a Maryland corporation and
STRATEGIC STORAGE OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership
(collectively, the “Maker”) jointly and severally promise to pay without offset
or counterclaim to the order of SUNTRUST BANK, (“Payee”), the principal amount
equal to the lesser of (x) TWENTY-FIVE MILLION AND NO/100 DOLLARS
($25,000,000.00) or (y) the outstanding amount advanced by Payee as a Loan (or
Loans) under the Credit Agreement (as hereinafter defined), payable in
accordance with the terms of the Credit Agreement.

Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated of even
date herewith, among Maker, the Lenders named therein, and KeyBank, National
Association, as Administrative Agent for itself and the Lenders (as hereafter
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The Loan is not a revolving loan. Amounts paid and prepaid may not be
reborrowed.

This Note is subject to prepayment at the option of the Maker, as provided in
the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

1



--------------------------------------------------------------------------------

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.

 

STRATEGIC STORAGE TRUST II, INC.,

a Maryland corporation

By:  

/s/ Michael S. McClure

Name:   Michael S. McClure Title:   President

STRATEGIC STORAGE OPERATING

PARTNERSHIP II, L.P., a Delaware limited

partnership

By: STRATEGIC STORAGE TRUST II,

INC., a Maryland corporation, its general

partner

By:  

/s/ Michael S. McClure

Name:   Michael S. McClure Title:   President

[Signature Page to Note (SunTrust)]